After a careful study of the record I concur in the opinion affirming the case. Both opinions show that an assault was made. I agree that before he could have been convicted of assault to rape, the jury must find that the assault was made with the specific intent to have carnal intercourse with her at the time, but this is an issue of fact to be found by the jury, and when properly submitted and the jury so finds, I do not think we should substitute what our judgment of the facts would be, but if the evidence is such that the jury could legitimately draw that deduction, to not disturb the verdict.